LiveReel Media Corporation June12, 2007 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street N.E. Washington, DC20549 Attention:Joshua Ravitz Re:LiveReel Media Corporation Registration Statement on Form F-3 Registration No. 333-141246 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, LiveReel Media Corporation (the "Company") hereby requests the Commission's consent to the withdrawal of the above referenced Registration Statement of the Company and all amendments and exhibits thereto.The Company has decided not to pursue registration of the common shares at this time.No securities were sold, and no securities will be sold, under the above referenced Registration Statement. If you have any questions with respect to this letter, please call Jeffrey Robbins of the law firm Messerli & Kramer P.A. at (612) 672-3706 or me at (416) 607-6793. Sincerely, LiveReel Media Corporation /s/ J. Stephen Wilson J. Stephen Wilson Chief Financial Officer
